       Case 3:21-mj-00153-CHL Document 2 Filed 03/22/21 Page 1 of 2 PageID #: 7




                                United States District Court
                                Western District of Kentucky
                                       at Louisville

UNITED STATES OF AMERICA                                                                  PLAINTIFF

VS.                                                    CRIMINAL ACTION NUMBER: 3:21-MJ-153

MICHAEL ORANGIAS                                                                         DEFENDANT

                                                ORDER

       The above-styled case came before the undersigned on March 18, 2021 via video conference for

an initial appearance on a Sealed Complaint from the District of Columbia (Case Number 1:21MJ-315).

Assistant United States Attorney Josh Judd appeared on behalf of the United States. The defendant was

present, in custody, at the Oldham County Jail. The proceeding was digitally recorded.

       The United States made an oral motion to unseal the Complaint. Accordingly,

       IT IS HEREBY ORDERED that the motion is GRANTED and the Complaint is UNSEALED.

       The defendant acknowledged his identity, was furnished with a copy of Complaint, was advised

of the nature of the charges contained therein and was advised of his rights.

       The Court questioned the defendant under oath regarding his ability to afford counsel and found

him eligible for appointed counsel. The Court appointed the Office of Federal Defender. Assistant

Federal Defender Laura Wyrosdick was present on the video conference and accepted the appointment.

       The defendant, through counsel, waived his right to a preliminary hearing in the Western District

of Kentucky.

       The United States did not seek detention. Accordingly,

       IT IS HEREBY ORDERED that the defendant is released on a $25,000 secured bond with an

order setting conditions of release.
       Case 3:21-mj-00153-CHL Document 2 Filed 03/22/21 Page 2 of 2 PageID #: 8




       IT IS HEREBY ORDERED that the defendant shall report to District of Columbia for further

proceedings on March 24, 2021 at 1:00 p.m. via video conference. The undersigned’s Case Manager

will provide the Zoom link to counsel via email.


         March 19, 2021




cc: Counsel, USM, USDC-D.C.
:40
